DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims disclose an inkjet adhesive containing “optionally, multifunctional monomers”, “wherein the inkjet adhesive is free from monomers having a log Doctanol/water of lower than 1.1.” If the multifunctional monomers are used, there is no clear disclosure in the claims that they have a log Doctanol/water of lower than 1.1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (WO 2017/122046) in view of Loccufier (EP3034312).
Cohen et al. teach a method of cold foil printing comprising: 
(i) providing an inkjet adhesive; 
(ii) jetting the inkjet adhesive onto a substrate to form a base of an image; 
(iii) pinning the inkjet adhesive; 
(iv) applying a foil sheet to the substrate to adhere the foil to the inkjet adhesive to form the image; 
(v) curing the inkjet adhesive by exposing the inkjet adhesive to actinic radiation through the foil sheet; and 
(vi) removing any excess foil to reveal the image (pages 23 and 24; claim 1).
Cohen et al. do not specifically state jetting the inkjet adhesive onto a substrate to form a base of an image, wherein the inkjet adhesive contains less than 10% by weight of multifunctional monomers, based on the total weight of the inkjet adhesive. However, it would have been obvious to one of ordinary skill in the art to do so, as Loccufier teaches, in order to increase curing speed and scratch resistance (paragraph 0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745